      Case 5:19-cv-00203-DPM Document 17 Filed 06/29/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       PINE BLUFF DIVISION

MATTHEW COCKBURN                                            PLAINTIFF

v.                      No: 5:19-cv-203-DPM

DUSTY DODSON, Jail Administrator,
Dallas County Detention Center                            DEFENDANT

                               ORDER
     1. The Court withdraws the reference.
     2. Joint motion to dismiss, Doc. 16, granted.           Cockburn’s
complaint will be dismissed with prejudice based on the parties’
settlement.
     So Ordered.

                                       ________________________
                                       D.P. Marshall Jr.
                                       United States District Judge


                                        29 June 2020
